DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to after-final communications filed on February 3, 2022, in which Applicant amended claims 1, 8 and 15.
Claims 1-20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's replacement drawing sheet for Figure 9, the objection to the drawings is withdrawn.
In view of Applicant's amended paragraphs, the objection to the specification is withdrawn.
In view of Applicant's amendments, the rejection under 35 USC § 101 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claims 6, 8, 15 and 20 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

6. (Currently Amended) The computer-implemented method of claim 1, wherein the plurality of vectors include a feature adoption vector, wherein the feature adoption vector corresponds  to the user adoption of prior features operating in a same context as the feature.

8. (Currently Amended) A system comprising: 
one or more information handling systems, wherein the one or more information handling systems include: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus; 
wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems, executes operations comprising:
a [[the]] user application; 
storing, by the analytics engine, the analytics data in an analytics datastore; 
retrieving, by an analytics interface engine, the analytics data from the analytics datastore; 
providing, by the analytics interface engine to a prioritization engine, the analytics data, wherein the prioritization engine generates a plurality of vectors using the analytics data, wherein the plurality of vectors include vectors corresponding to one or more of: 
a feature performance vector based on performance metrics of the feature of the user application; 
a feature engagement vector based on metrics for user engagement with the feature of the user application; 
a feature visitor vector based on metrics associated with new visitors and/or returning visitors using the feature of the user application; and 
a feature adoption vector based on user adoption of prior features, wherein the feature adoption vector is generated using a regression classification model trained using historical characteristics of features having similar characteristics to the feature that is being analyzed for prioritization assignment; 
assigning a weight to each of the plurality of vectors; 
assigning a priority to enhancing and/or improving the feature of the user application based on a weighted sum of the plurality of vectors; and 


15. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer-executable instructions configured for:
monitoring, by an analytics engine, analytics data comprising at least one of performance of a feature and user interactions with a feature of a [[the]] user application; 
storing, by the analytics engine, the analytics data in an analytics datastore; 
retrieving, by an analytics interface engine, the analytics data from the analytics datastore; 
providing, by the analytics interface engine to a prioritization engine, the analytics data, wherein the prioritization engine generates a plurality of vectors using the analytics data, wherein the plurality of vectors include vectors corresponding to one or more of: 
a feature performance vector based on performance metrics of the feature of the user application; 
a feature engagement vector based on metrics for user engagement with the feature of the user application; 
a feature visitor vector based on metrics associated with new visitors and/or returning visitors using the feature of the user application; and 
a feature adoption vector based on user adoption of prior features, wherein the feature adoption vector is generated using a regression classification model trained using 
assigning a weight to each of the plurality of vectors; 
assigning a priority to enhancing and/or improving the feature of the user application based on a weighted sum of the plurality of vectors; and 
providing, by a user interface engine, feature prioritization information to a user interface, wherein a prioritization system comprises the analytics interface engine, the prioritization engine, and the user interface engine.

20. (Currently Amended) The non-transitory, computer-readable storage medium of claim 15, wherein the plurality of vectors include a feature adoption vector, wherein the feature adoption vector corresponds  to the user adoption of prior features operating in the same context as the feature.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to the prior art, the prior art of record does not teach or suggest, either solely, or in combination, a computer-implemented method for prioritizing enhancement and/or improvements of features of a user application, as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the steps of "assigning a weight to each of the plurality of vectors; assigning a priority to enhancing and/or improving the feature of the user application based on a weighted sum of the plurality of vectors" when considered in combination with the remaining limitations of claim 1.
With respect to the rejection under 35 USC § 101, amending claim 1 to recite "a feature adoption vector based on user adoption of prior features, wherein the feature adoption vector is generated using a regression classification model trained using historical characteristics of features having similar characteristics to the feature that is being analyzed for prioritization assignment;" obviates the rejection by adding an additional element that places a meaningful limit on the judicial exception, thus integrating the judicial exception into a practical application. 
Analogous independent claims 8 and 15 have been similarly amended and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.